Opinion issued October 13, 2011


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00859-CV
———————————
IN RE Jose A. perez and nancy c. perez, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION*
          On
October 10, 2011, relators Jose A. Perez and Nancy C. Perez filed a petition
for writ of mandamus challenging two orders of the trial court.  
          We
deny the petition for writ of mandamus.  
We deny relators’ motion to stay
proceedings in the trial court as moot.  
Per Curiam
 
Panel
consists of Justices Keyes, Higley, and Massengale.
 




*
          The underlying case is Jordan Asha, PLLC d/b/a Clinica San Rafael
v. Jose Perez, No. 2009-42174 in the 80th Judicial District Court of Harris
County, Texas, the Hon. Larry Weiman presiding.